AO 245[3 (Rev. 02!|8) Judgment iii a Crimi`nal Case
Sheel l

UNITED STATES DISTRiCT COURT

District of Montaiia

 

 

 

 

 

)
UNITED STATES OF AMERICA ] JUDGMENT IN A CRIMINAL CASE
v. )
Apri| Dfake Gl'ee\’ § Case Nuinber: CR 18-99-BLG-SPW

) USM Numbel': 17324-046
)
) Nlark Parker
) I)ef`eridant`s Aitoiiiey _ w q

THE DEFENDANT:

Elplcaded guilty to eount(s) 1-4 m _

l:| pleaded nolo contendere to connt(s) _ _ __ _ _

which was accepted by the court.

I:I was found guilty on count(s) ___ _ _ __ _

after a plea oi`not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Seetion t\'ature of Ot'i`ense Ol`fense Ended Count
18usc1343 Wire fraud 1,"27)*201? 1
1811881343 Wil'e fraud 1127»"20‘17 2
18usc1343 ere fraud 1127!20'| 7 3

Tlio defendant is sentenced as provided in pages 2 through __ _7_ ___ ofthisjudgment. The sentence is imposed pursuant to

the Scntenciitg Rcfoi‘iti Act of 1984.

[] The defendant has been found not guilty on count(s) _L___

l:l Count(s} I:| is l:l arc dismissed on the motion ofthe United Statcs.

 

_ _ lt is ordered that the defend_zint_must notify the Un_ited States attorney for this district Within 3{} da s of_any change ofnanie. residence.
or mailing address until_all fines, restltutlon,_costs, and special assessments imposed by tlnsjiidgmcitt are fu y paid. li`oi'dered to pay restitution.
the defendant must notify the court and United States attorney ofniatcrial changes in economic circumstances

1!10!20‘|9

 

 

 

F\LED

JAN i. 0 2qu
_ C t Susan P. Watters, Dlstriot Judge
s ]." US Di$lT|Cl OUF _ :"__ ,_""-`--_'," '- ' "" "" _""_""'"_""""`_'
Di§::.cr\ of Montana _ Bi'||ings Ntlmt. and lil]i. o| luch

_1_;_1_@_42019

'_|jaie

AO 24513 (Rcv. 02/| 8) Judgmcnt in a Criminal Cnsc
Sheet lA

Judgment-Pagc
DEFENDANT: Apri| Drake Greer
CASE NUMBER: CR 18-99~BLG-SPW

ADDITIONAL COUNTS OF CONVICTION

Title & Section 7 7 Nature of Offense 7 7 7 Offense Ended
18usc1343 » ere fraud : v v 1/27/2017

2

of

_CM
4

AO 2458 (Rev. 02/| 8) Judgmcnt in a Crimina| Case
Sheel 4-Probalion

 

 

Judgment_Page _3_ of _Y_

DEFENDANT: April Drake Greer
CASE NUMBER: CR 18-99-BLG-SPW
PROBATION

You are hereby sentenced to probation for a term of :

5 years

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substancc.
You must refrain from any unlawful use of a controlled substance Vou must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereaher, as determined by the court.
|:I The above drug testing condition is suspended, based on thc court's determination that you pose a low risk of future
substance abusc. (check ifapplicable)
4. Z] You must cooperate in the collection of DNA as directed by the probation officer. (check ifapph'cable)
l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090| , et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicablc)
I:l Vou must participate in an approved program for domestic violence. (che¢k ifapplicable)
I:l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicab!e)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
lf this judgment imposes a fine, you must pay in accordance with the Schedulc of Payments sheet of this judgment
0. You must notify thc court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines, or special assessments

l~"’!"!"

.V‘

'”'.`°P°.\'.°`

You must comply with the standard conditions that have been adopted by this coon as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/|8) .ludgment in a Criminal Case

 

Sheet 4A - Probation

 

Judgment--t’agc 4 of 7

DEFENDANT: Apri| Drake Greer
CASE NUMBER: CR 18-99-BLG-SPW

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. Thesc conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.
2.

You must report to the probation office in the federal judicial district where you arc authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officcr, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you fi'om
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the change. If` notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected ehange.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact With that person without first getting the permission of the
probation officer.

lt` you are arrested or questioned by a law enforcement officer, you must notify thc probation officer within 72 hours.

Vou must not own, possess, or have access to a firearin, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Condirions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 2458 (Rev. 02/|8) Judgment in a Criminal Case
heet 4D - Probation

s
j
Judgment-Page 5 of 7
DEFENDANT: April Drake Greer
CASE NUMBER: CR 18-99-BLG-SPW

SPECIAL CONDITlONS OF SUPERVISION

1. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of

suspected contraband for further examination.

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

3. You must network in any type of employment without the prior approval of the probation officer.

4. The defendant will provide the United States Probation Ofticer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Ofncer. You must notify the Probation Oflicer of
any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments

5. The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments. and/or any other
anticipated or unexpected financial gains to the outstanding court-ordered nnancia| obligation.

6. While on supervision, the defendant will fulfill all tax obligations in adherence to lnternal Revenue Service requirements

7. The defendant shall pay restitution in the amount 0f$1,222,967.94. The defendant is to make payments at a rate of
$33,971.33 per month, or as otherwise directed by United States Probation. Payment shall be made to the Clerk, United
States District Court, James F. Battin U.S. Courthouse, 2601 2nd Ave North, Ste 1200, Bil|ings, MT 59101 and shall be
disbursed to:

Trave|ers Casualty and Surety Company

A'ITN: Bond & Specia|ty insurance Claim Operations Unit
One Tower Square, 8202A

Hartford, CT 06183

Claim No.: 037-FA1-T1707667-RG

Loss amount owing: $505,000.00

(630) 961-8923

Wi|diire Defense Systems

David Torgerson. P.E.
President/Civil Engineer

P.O. Box 2269

Red Lodge, MT 59068

Loss amount owing: $717,967.94
(406) 446-3646

8. For a period of one year, you are restricted to your residence at all times except for employment education; religious
services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as pre-approved in writing by the probation officer.

AO 2453 (Revi 02/| 8) Judgment in a Criminal Case
Shcct 5 _ Criminal Monetary Penalties

 

 

 

 

.Iudgrncnt -:-W 6 ol` 7
DEFENDANT: April Drake Greer
CASE NUMBER: CR 18-99~BLG-SPW

CRlMlNAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Shcct 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 400.00 S $ $ 1.222.967.94
l:] The determination of` restitution is deferred until . An Amended Judgment in a Criminal Case (A0245C) will be entered

after such determination
l] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf` the defendant makes a partial payment, each payee shall receive an approximate| ro ortioned aymcnt, unless specified otherwise in
the priority order or percentage payment column e|ow. However. pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Tota| Loss** Restitution Ordered Priority or l’et'centagev
Trave|ers Casualty and Surety Company $505,000.00
Wi|dlire Defense Systems $717.967.94

T()TALS $ 0.00 s 1,222,967.94

 

Restitution amount ordered pursuant to plea agreement S

[:] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. A|I of` the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[] the interest requirement is waived for the |:l fine [] restitution

|:l the interest requirement for the |:I fine |I| restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Rub. L. No. 114-22. _
** Findings for the total amount o losses are required under Chapters 109A, 1 10, 1 lOA. and l 13A of‘Titlc 18 for offenses committed on or

aher September 13, 1994, but before April 23, 1996.

AO 2455 (Rev. 02/18) .ludgment in a Criminal Case

 

Shcct 6 - Schedulc of Payments

 

_` _ _7'

 

Judgmcnt - Page of
DEFE.NDANT: April Drake Greer
CASE NUMBER: CR 18-99-BLG-SPW
SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of S 400-00 due immediately, balance due
|:] not later than , or
m in accordance with [l C, [:| D, |:| E, or Q] F below; or
B [:I Payment to begin immediately (may be combined with I:l C, I:| D, or l'_'] F below); or
C l:l Payment in equal (e.g., weekly, monrhly, quarterly installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) alter the date of this judgment; or
D El Payment in equal (e.g., weekly, monthly, quarrerly) installments of S over a period of
(e.g., momhs or years), to commence (e.g., 30 or 60 day.r) after release from imprisonment to a
term of supervision; or
E ij Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F m Special instructions regarding the payment of criminal monetary pcnalties:

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa _
the period of impnsonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons' lnmate

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter.

and payment shall be through the Bureau of Prisons' inmate Financia| Responsibility Program. Criminal monetary

payments shall be made to the Clerk. United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North. Ste 1200, Billings, MT 59101.

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Several

Defendant and gic-Defendant Names_ and Case Numbers (i`ncliidi'ng defendant )iumber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay thc cost ofprosecution.

I:l The defendant shall pay the following court cost(s):

l:] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principa|, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

ment of criminal monetary penalties is due during

